DETAILED ACTION
Acknowledgements
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 21-44 are pending.
This action is Final.

Information Disclosure Statement
The information disclosure statement filed 10/11/2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the information for author and publication date do not match the document information being listed, thus it has not been considered.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
The information disclosure statement filed 10/11/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. Specifically, foreign patent citation 1 document was not submitted merely a correspondence document with older publish date and an abstract. It is unclear that the reference is relevant to the technology of the present application, but if applicant 
The information disclosure statement filed 10/11/2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because citation documents are no longer present in the US PTO database as the patent document has been withdrawn and thus the examiner cannot review the document. Should applicant still want the document considered, applicant will need to supply the document, and submit such on IDS;  “(ii) Each publication or that portion which caused it to be listed, other than U.S. patents and U.S. patent application publications unless required by the Office;" (emphasis added). Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-23, 27-30, 32-34, 38-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. US 10,506,982. Although the claims contain substantially the same limitations with the instant claims containing different instructions and broader by omission of functionality of the patented claims.
Claims 21, 32, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-4, 14-16 of U.S. Patent No. 8,369,919 in view of Mastrototaro et al. (Mastrototaro, US 2008/0161664). The instant invention uses the terminology of predictive accuracy in the claims, where the identified Patent uses the terminology of degree of association in the claims. However, in review of the disclosure of the Patent, it is clear that degree of association means the same as the predictive accuracy. Thus, considering the limitations of the two sets of claims, the difference appears to be obvious variations in terms used, and the teaching of insulin delivery system. However, such insulin delivery system is taught by Mastrototaro, as Mastrototaro teaches a similar system and method that analyses glucose sensor accuracy, and wherein the accuracy condition controls insulin delivery/instructions (see [0048]). It would have been obvious to one of ordinary skill in the art at the time of the invention to combine prior art elements according to known methods to yield predictable results of changing insulin delivery/instructions in response to sensor accuracy/reliability in order to prevent insulin overdose in a patient.
The dependent claims are rejected for depending on rejected claims.

Response to Arguments
The examiner acknowledges applicant’s submission of amendments to the claims filed 11/2/2021; and IDS filed 10/11/2021 with explanation.
In regards to the applicant explanation of the IDS, such is not persuasive as explained above. The foreign patent document cited is not a complete copy of the document being cited, and in addition does not appear relevant to the invention technology. The NPL document is not considered as a copy is not submitted and the patent document has been withdrawn as previously explained. At some point in time, the patent document in question, while considered in the parent as argued by applicant, is no longer an accessible patent document, and thus such cannot be considered now that such document is not a valid document anymore even though it was considered in the parent (assumed to be valid at the time of consideration). The US Patent document does not match the number with publication date and author, such that the reference is not considered either.
Applicant’s arguments regarding the rejections of the claims under 35 U.S.C. 112 have been fully considered and are persuasive due to the amendments to the claims; the rejections are withdrawn.

Allowable Subject Matter
Claims 21-44 would be allowable if applicant submits the terminal disclaimers for the above identified patents.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record teaches: Goode, JR. et al. (Goode, US 2005/0027180) teaches a similar system for comparing accuracy to a threshold; Mastrototaro et al. (Mastrototaro, US 2008/0161664) teaches a similar system and method that analyses glucose sensor accuracy, and wherein the accuracy condition controls insulin delivery/instructions; US 6,919,566 teaches similar concepts including a suitability score; US 2006/0258929 teaches similar concepts for .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R BLOCH whose telephone number is (571)270-3252. The examiner can normally be reached M-F 11-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R BLOCH/Primary Examiner, Art Unit 3791